Citation Nr: 1514561	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974, December 1990 to July 1991, and February 2003 to September 2003.

This matter was last before the Board of Veterans' Appeals (Board) in May 2014, on appeal from May 2007 and June 2009 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the Board remanded the appealed issues.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2010 and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.

2.  Throughout the appeal period, the Veteran's left ear hearing loss has been manifested by no more than Level I hearing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for an initial compensable disability rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA satisfied the VCAA duty to notify by way of letters sent to the Veteran in October 2006 and February 2007 advising him of the evidence necessary to substantiate a claim and of his and VA's respective duties for obtaining evidence.  VA sent these letters prior to the initial adjudication in May 2007.  Since service connection for left ear hearing loss was granted in the July 2009 rating decision on appeal, the notice served its purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA provided notice on the "downstream" issue of entitlement to an increased rating for right ear hearing loss in a July 2010 statement of the case and readjudicated the appeal in a November 2014 supplemental statement of the case.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

VA also satisfied the duty to assist the claimant with the development of his claims by providing audiology examinations in July 2008 and September 2014.  38 C.F.R. § 3.159 (2014).  The Board finds the medical examinations and relevant opinions to be adequate as they were made after a review of the relevant evidence, and the examiners provided a rationale for the conclusions reached.  Additionally, the evidence does not reflect that there has been a worsening of hearing loss since the September 2014 examination as to warrant remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Although the July 2008 examiner did not discuss the functional effects of the Veteran's left ear hearing loss in accordance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the record contains sufficient lay evidence as to functional effects.  

VA further satisfied the duty to assist the Veteran by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes some of the Veteran's service treatment records, VA treatment records and examinations, private treatment records, lay statements, and hearing testimony.  Although VA was unable to obtain the Veteran's complete service treatment records, the RO made appropriate attempts to obtain these records, notified the Veteran of those efforts, and afforded him an opportunity to submit any copies in his possession.  38 C.F.R. § 3.159(e) (2014).  Regardless, as the resolution of the Veteran's appeal is based on the current nature of his disability, rather than any circumstance of his service, he is not prejudiced in the current appeal by the lack of any service treatment records.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014).

In regard to the July 2010 hearing, the Court has held that a Veterans Law Judge (VLJ) has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the July 2010 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that would help substantiate the claims.  However, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), a prior decision in this appeal was identified as having been potentially affected by an invalidated rule relating to the hearing and the Board's May 2014 decision remedied any such potential error.  

The Board remanded the case in May 2014 for the provision of another examination and the collection of additional treatment records.  As VA afforded the Veteran an opportunity to submit additional records, obtained additional VA treatment records, and conducted the September 2014 examination, the record reflects substantial compliance with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has accomplished all necessary development and may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection for Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss due to exposure to hazardous noise during his service as a pilot and a pilot instructor.  

By law, VA may not consider impaired hearing to be a disability unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater, auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran's record reflects four audiology evaluations from the appeal period:  July 2006 and May 2009 reports from a private audiologist and July 2008 and September 2014 VA examination reports.  

The July 2006 report reveals a speech recognition score of 96 percent in the right ear (Maryland CNC) and puretone thresholds, in dB, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
30
25

The July 2008 report reveals a speech recognition score of 100 percent in the right ear (Maryland CNC) and puretone thresholds, in dB, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
20

The May 2009 report reveals a speech recognition score of 96 percent in the right ear (Maryland CNC) and puretone thresholds, in dB, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
30

The September 2014 report reveals a speech recognition score of 96 percent in the right ear (Maryland CNC) and puretone thresholds, in dB, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
20

None of these reports reveal any right ear auditory thresholds of 40 dB or greater, thresholds of 26 dB or greater in three of the appropriate frequencies, or speech recognition scores below 94 percent.  See 38 C.F.R. § 3.385. 

As the Veteran's service treatment records are not complete, VA has a heightened obligation to satisfy the duty to assist and consider the applicability of the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the record contains no medical evidence demonstrating right ear hearing loss, for VA purposes, during the appeal period.  Although the Veteran contends that he is entitled to service connection for right ear hearing loss, the record does not reflect that he possesses the appropriate medical training and expertise to render a probative (i.e., persuasive) diagnostic opinion on this medical matter.  38 C.F.R. § 3.159(a).  The appeal must be denied.  38 C.F.R. § 3.385; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Compensable Rating for Left Ear Hearing Loss

The Veteran contends that his left ear hearing loss disability warrants a compensable rating because of difficulty communicating in social and work settings.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases (a puretone threshold of 55 dB or more in any of the specified frequencies, or puretone threshold of 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz), VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. §§ 4.85, 4.86.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

The record contains four pertinent audiology evaluation reports that reflect the following results for the left ear:  

July 2006


HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
30
35
92 percent speech recognition (Maryland CNC); average puretone threshold of 19;  

July 2008


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
25
20
100 percent speech recognition (Maryland CNC); average puretone threshold of 15;  


May 2009


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
40
40
92 percent speech recognition (Maryland CNC); average puretone threshold of 25; and  

September 2014


HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
25
30
92 percent speech recognition (Maryland CNC); average puretone threshold of 25.  

The audiometric results from these evaluations correspond to a numeric designation of Level I hearing in the left ear and, for rating purposes, the non-service connected right ear also is assigned a designation of  I.  38 C.F.R. § 4.85.  Combining these values results in a non-compensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII; see Lendenmann, 3 Vet. App. at 349.  Alternate rating criteria (38 C.F.R. § 4.85, Table VIA) may not be applied since there is no exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Auditory threshold levels in the left ear have not undergone any significant increase or decrease, such as would warrant a compensable rating, at any time during the appeal period, so staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In reaching this decision, the Board has considered the Veteran's lay statements.  Although he is generally competent to report his observations with regard to the severity of his hearing loss (see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)), his statements must be weighed against the other evidence of record.  The specific examination findings of trained health care professionals are of greater probative weight than his general lay assertions.  38 C.F.R. § 3.159(a).

The Board has also considered whether referral for an extraschedular rating for the left ear hearing disability is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that available schedular evaluations are inadequate.  38 C.F.R. § 3.321(b) (2014).  Comparing the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability (Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009)) reflects that the rating criteria reasonably describe the Veteran's disability.  He has reported difficulty hearing words, particularly in background noise.  However, the applicable rating criteria contemplate decreased hearing abilities with respect to both puretone thresholds and word recognition.  Referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application and the appeal is denied.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


